Exhibit 10.3

EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is dated as of July 24, 2015,
between Sirius International Insurance Group, Ltd., a Bermuda corporation (the
“Company”), and Allan L. Waters (“Executive”). All capitalized terms used but
not defined herein shall have the meanings set forth in the Amended and Restated
Sirius Group Long Term Incentive Plan as in effect on the date hereof (the
“Sirius LTIP”), which is attached hereto as Exhibit A.
WHEREAS, the Company desires to employ Executive, and Executive desires to
remain in such employment with the Company, subject to the terms and conditions
set forth herein.
NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth and other good and valuable consideration, and intending to be legally
bound hereby, the parties hereto agree as follows:
1.Term. The Company agrees to employ Executive, and Executive agrees to remain
in the employ of the Company, subject to the terms and conditions of this
Agreement, for the period commencing on the date hereof and ending upon the
third anniversary of the date hereof (the “Initial Term”). At the expiration of
the Initial Term (and each succeeding one year term), the term will
automatically extend for an additional 12 months unless either party gives
written notice to the other party of its intention not to extend the Term at
least 90 days prior to the end of the then current term (the Initial Term and
each succeeding one year term, collectively the “Term”). In the event that the
Purchase Agreement is terminated in accordance with its terms prior to the
closing of the transaction (the “Closing”) contemplated by the Stock Purchase
Agreement (the “Purchase Agreement”), dated as of July 24, 2015, among Lone Tree
Holdings Ltd., CM International Holding Pte. Ltd., CM Bermuda Limited and the
Company, this Agreement shall be null and void ab initio.
2.    Position, Duties and Responsibilities.
(a)    During the Term, Executive shall serve as the President and Chief
Executive Officer of the Company. Executive’s principal work location shall be
in the general Hanover, New Hampshire area. During the portion of the Term prior
to the Closing, Executive shall report directly to the Chief Executive Officer
of WTM (as defined below), and thereafter Executive shall report directly to
Laurence Feng Liao, sole Director, CM Bermuda Ltd. During the Term, Executive
will oversee the day-to-day operations of the Company.
(b)    During the Term, Executive shall devote substantially all of his working
time, attention and best efforts to the business of the Company and shall use
his best efforts to perform faithfully and efficiently Executive’s duties and
responsibilities as set forth herein.




--------------------------------------------------------------------------------






3.    Compensation and Benefits.
(a)    Base Salary. During the Term, Executive shall be paid an annual base
salary (“Base Salary”) of not less than $500,000. The Base Salary shall be
payable in accordance with the Company’s regular payroll practices as then in
effect. During the Term, the Base Salary will be reviewed annually.
(b)    Bonus. During the Term, Executive shall have an opportunity to earn a
cash bonus (“Annual Bonus”) for each fiscal year during the Term targeted
(“Target Bonus”) at not less than 50% of Executive’s Base Salary for such fiscal
year. The Annual Bonus actually paid for each such fiscal year as a percentage
of Executive’s Target Bonus shall not be less than the overall Company bonus
pool awarded as a percentage of the Company’s total annual target bonus pool for
such fiscal year. The Annual Bonus payable to Executive for any fiscal year
shall be paid to him in the next following fiscal year at the same time annual
bonuses for the preceding fiscal year are paid to the Company’s other
bonus-eligible employees but in any event by no later than the 15th day of the
third month following the close of such preceding fiscal year.
(c)    Long-Term Incentive Awards. Executive currently has outstanding awards of
Performance Units issued pursuant to the Sirius LTIP. Executive also currently
has outstanding awards of performance shares (“Performance Shares”) and
restricted shares (“Restricted Shares”) issued pursuant to the White Mountains
Long-Term Incentive Plan (as amended) (the “WTM LTIP”). The number and principal
terms of Executive’s existing awards under the Sirius LTIP and the WTM LTIP are
set out in Exhibit B hereto. Pursuant to the Sirius LTIP or a successor plan
thereto (the WTM LTIP, Sirius LTIP and any such successor plan, an “LTIP”),
Executive shall receive during the Term future annual awards of long-term
incentives at an aggregate target payout value not less than the aggregate
target payout value of awards granted to Executive in February 2015 pursuant to
both the Sirius LTIP and the WTM LTIP.
(d)    Retirement, Savings and Welfare Plans. During the Term, Executive shall
be eligible to participate in the retirement, savings and welfare benefit plans,
programs, policies and practices applicable to employees of the Company.
(e)    Vacation. During the Term, Executive shall be entitled in accordance with
Company policies to take twenty five (25) days of vacation per calendar year or
such greater number provided under applicable Company policies.
(f)    Reimbursement of Expenses. During the Term, the Company shall reimburse
Executive for all reasonable expenses, including travel expenses, incurred by
Executive in the performance of Executive’s duties hereunder that comply with
the applicable policies of the Company, including the presentation of
appropriate statements of such expenses.

2

--------------------------------------------------------------------------------






4.    Termination of Employment During the Term.
(a)    Cause. The Company may terminate Executive’s employment immediately
during the Term for Cause. For purposes of this Agreement, “Cause” means
(i) material and continued failure of Executive to perform Executive’s duties
which failure has continued for more than 30 days following written notice of
such non-performance from the Board of Directors of the Company; (ii) commission
of an act of fraud, embezzlement, or misappropriation of assets or property
(tangible or intangible) of the Company or any subsidiary or affiliate thereof;
(iii) a material breach of the provisions set forth in Section 7 of this
Agreement; (iv) commission of a felony, including a plea of guilty or nolo
contendere, or an indictment or written admission thereof; or (v) gross
negligence or willful misconduct in the performance by Executive of his duties
that is reasonably likely to have an adverse effect on the business or
reputation of the Company or its subsidiaries or affiliates. Notwithstanding
anything to the contrary in this Section 4(a), Cause shall not result from
Executive’s death or Disability.
(b)    Death or Disability. Executive’s employment during the Term shall
terminate automatically upon Executive’s death. The Company may terminate
Executive’s employment during the Term for Disability as defined in Section 7 of
the Sirius LTIP.
(c)    Termination Without Cause. The Company may terminate Executive’s
employment during the Term without Cause upon ten (10) days prior notice. In
addition, in the event that the Company exercises its right not to extend the
Term pursuant to Section 1, the Company shall be deemed to have terminated
Executive’s employment, and Executive’s employment shall so terminate, on the
last day of the Term without Cause for all purposes of this Agreement.
(d)    Voluntary Termination. Executive may terminate his employment during the
Term for Good Reason (in accordance with Section 5(c)(vi)) or without Good
Reason upon ninety (90) days prior notice.
(e)    Notice of Termination. Any termination of Executive’s employment by
either party during the Term shall be communicated by written notice given in
accordance with Section 14. The Term will expire upon any termination of
employment pursuant to this Section 4.
5.    Obligations of the Company Upon Termination. Following any termination of
Executive’s employment during the Term, Executive shall not be otherwise
compensated for the loss of employment or the loss of any rights or benefits
under this Agreement or any other plans and programs, except as provided below:
(a)    In the event Executive’s employment is terminated for Cause pursuant to
Section 4(a), Executive shall be entitled to receive (i) any unpaid Base Salary
through his date of termination, (ii) payment for any accrued but unused
vacation or other similar paid time-off, (iii) payment of any vested benefit
payable under the Company’s employee

3

--------------------------------------------------------------------------------






benefit plans in accordance with the terms thereof, and (iv) reimbursement for
any reasonable business expenses incurred prior to such termination for which
Executive has complied with the Company’s reimbursement policies (collectively,
the “Accrued Rights”).
(b)    In the event Executive’s employment terminates pursuant to Section 4(b)
due to Executive’s death or Disability, Executive (or his estate or
representatives, as applicable) shall be entitled to receive:
(i)    The Accrued Rights.
(ii)    A pro rata Annual Bonus for the year in which such termination occurs
based on the number of days Executive was employed during the year of
termination, which shall be calculated based on actual performance through the
end of such year and on the same basis as other bonus-eligible employees. Such
pro rata Annual Bonus shall be paid to Executive in the fiscal year next
following the year in which his employment terminates, at the same time annual
bonuses for such preceding year are paid to the Company’s other bonus-eligible
employees but in any event by no later than the 15th day of the third month
following the close of such preceding year.
(iii)    With respect to any Eligible Award (as defined below) outstanding at
the time of such termination, such award shall be treated in the manner
described in Section 5(e) of the Sirius LTIP or Section 7(e)(i) of the WTM LTIP,
as applicable, or to the extent granted under a successor plan thereto, shall be
treated in a manner set forth in such plan. For avoidance of doubt, in the case
of any Eligible Award that becomes so payable in accordance with the provisions
of the plans referred to in the preceding sentence, payment shall be made by no
later than the 15th day of the third month following the end of the year in
which such awards become earned based on the achievement of the applicable
performance objectives.
(c)    In the event Executive’s employment is terminated by the Company without
Cause pursuant to Section 4(c) or is terminated by Executive for Good Reason
pursuant to Section 4(d) (in each case, other than due to death or Disability),
Executive shall be entitled to receive:
(i)    The Accrued Rights.
(ii)    Subject to Executive’s executing and delivering (and not revoking) the
Release as described in Section 8, (x) a lump sum cash payment equal to 100% of
the then-current Base Salary, which shall be paid on the 60th day following such
termination, and (y) an Annual Bonus (without pro ration for time) for the year
in which such termination occurs, which shall be calculated based on actual
performance through the end of such year and on the same basis as other bonus
eligible employees except that such Annual Bonus shall not be less than the
applicable Target Bonus for such fiscal year, and which shall be paid to
Executive in the fiscal year next following the year in which

4

--------------------------------------------------------------------------------






his employment terminates, at the same time annual bonuses for the preceding
fiscal year are paid to the Company’s other bonus-eligible employees, but in any
event by no later than the 15th day of the third month following the close of
such preceding fiscal year and no earlier than the 60th day following such
termination.
(iii)    Subject to the occurrence of the Closing, payment of the Retention
Bonuses (as defined in Section 7(g)), to the extent then unpaid, with the amount
of such payment being determined in the same manner specified in the Purchase
Agreement in the case of “Bonus Recipients” terminated without cause, and
payable within 10 days of Executive’s termination of employment.
(iv)    Continued employment under the Advisory Relationship pursuant to
Section 6.
(v)    To the extent such termination occurs during the 24 month period
following the Closing, and notwithstanding anything to the contrary in the
applicable LTIP, Executive’s Pre-Closing Awards (as defined in Section 6(f))
shall be treated in the manner described in Section 5(f) of the Sirius LTIP as
in effect on the date hereof or Section 7(f) of the WTM LTIP as in effect on the
date hereof, as applicable, except that, notwithstanding anything in the Sirius
LTIP or WTM LTIP to the contrary, the amounts payable to Executive with respect
to such Pre-Closing Awards shall not be subject to pro ration for time or
similar reduction; provided that the treatment described in this Section 5(c)(v)
shall apply in lieu of the treatment described in Section 6(f); provided
further, that in the event Executive’s employment terminates for Good Reason,
(x) Executive’s Pre-Closing Awards shall only be treated as described in this
Section 5(c)(v) to the extent Executive rejects continued employment under the
Advisory Relationship pursuant to Section 6 and (y) in the event that Executive
accepts (and does not reject) continued employment under the Advisory
Relationship pursuant to Section 6, Executive’s Pre-Closing Awards shall be
treated in the manner described in Section 6(f) in lieu of the treatment
described in this Section 5(c)(v). For avoidance of doubt, in the case of any of
Executive’s Pre-Closing Awards that are to be treated in the manner described in
Section 5(f) of the Sirius LTIP, any payment required to be made thereunder with
respect to such awards shall be made by no later than the 15th day of the third
month following the end of the year in which such awards become earned based on
the achievement of the applicable performance objectives.
(vi)    For purposes of this Agreement, “Good Reason” shall mean that Executive
has complied with the Good Reason Process (as defined below) following the
occurrence of any of the following events: (i) a material diminution in
Executive’s responsibilities, authority or duties without Executive’s written
consent; (ii) a diminution in Executive’s Base Salary, Target Bonus or aggregate
target payout level of annual long-term incentive awards, except for
across-the-board base salary reductions based on the Company’s financial
performance similarly affecting all or substantially all senior management
employees of the Company; (iii) a material change in the geographic location at
which Executive provides services to the Company without Executive’s written
consent; or (iv) the material breach of this Agreement by the Company. For
purposes of this

5

--------------------------------------------------------------------------------






Agreement, “Good Reason Process” shall mean that (i) Executive reasonably
determines in good faith that a “Good Reason” condition has occurred;
(ii) Executive notifies the Company in writing of the occurrence of the Good
Reason condition within 60 days of Executive having knowledge of the occurrence
of such condition; (iii) Executive cooperates in good faith with the Company’s
efforts, for a period not less than 30 days following such notice (the “Cure
Period”), to remedy the condition; (iv) notwithstanding such efforts, the Good
Reason condition continues to exist; and (v) Executive terminates Executive’s
employment at least 10 days, but no more than 60 days, after the end of the Cure
Period. If the Company cures the Good Reason condition during the Cure Period, a
Good Reason shall be deemed not to have occurred.
(d)    In the event Executive’s employment is terminated by Executive pursuant
to Section 4(d) other than for Good Reason (or death or Disability), Executive
shall be entitled to receive:
(i)    The Accrued Rights.
(ii)    To the extent such termination occurs as a result of Executive’s
retirement following the second anniversary of the Closing with the prior
consent of the Company (not to be unreasonably withheld, delayed or conditioned)
(a “Retirement”), continued employment under the Advisory Relationship pursuant
to Section 6.
6.    Advisory Relationship.
(a)    Commencement; Term. Upon a termination of Executive’s employment during
the Term (i) by the Company without Cause, (ii) by Executive for Good Reason or
(iii) by Executive upon Retirement (a “Qualifying Termination of Executive
Services”), subject to Executive’s executing and delivering (and not revoking)
the Release as described in Section 8, the Company shall offer to hire and
employ Executive, and Executive may agree to be employed and to perform,
periodic advisory and transition services for the Company and its subsidiaries
pursuant to this Section 6 (the “Advisory Services”). The Advisory Services will
include, among other things, advising senior executives of the Company and
assisting with the transition of Executive’s executive duties to his successor.
(b)    Timing; Location. The performance by Executive of the Advisory Services
hereunder shall be at such times and at such locations as Executive and the
Company may mutually agree from time to time, it being understood that
Executive’s primary work location shall be his primary residence.
(c)    Advisory Period. The term of the Advisory Services shall commence upon
Executive’s Qualifying Termination of Executive Services and shall continue
until the later of (i) the COBRA Bridge Date and (ii) the LTIP Earn Out Date,
unless earlier terminated as provided in Section 6(d) below (such period, the
“Advisory Period”). For purposes of this Agreement, (i) “COBRA Bridge Date”
shall mean the first date on which, if Executive began health insurance
continuation coverage under the Company’s

6

--------------------------------------------------------------------------------






applicable health plans pursuant to COBRA on such date, Executive would be
eligible for Medicare insurance coverage immediately following the expiration of
such COBRA coverage and (ii) “LTIP Earn Out Date” shall mean the last date on
which the Eligible Awards (as defined in Section 6(f)) are eligible to vest
pursuant to Section 6(f) in accordance with their terms. In the event that
Executive does not execute and deliver the Release (or revokes the Release)
required under Section 8, the Advisory Period shall terminate on the 60th day
after Executive’s Qualifying Termination of Executive Services.
(d)    Termination. The Advisory Period may be terminated (i) by the Company
solely for Cause (as defined in Section 4(a)) or upon the material breach by
Executive of his obligations under Section 7, (ii) due to Executive’s death or
Disability (within the meaning of Section 4(b)) or (iii) by Executive for any
reason (and shall be deemed to have terminated voluntarily upon his commencement
of full-time employment with any employer other than the Company and its
affiliates).
(e)    Compensation; Benefits. During the Advisory Period, the Company shall pay
Executive a salary in accordance with its regular payroll practices at an annual
rate of thirty thousand dollars ($30,000) (the “Advisory Salary”). During the
Advisory Period, Executive shall not receive additional annual or long-term
incentive opportunities or accrue additional paid vacation. In addition to the
Advisory Salary, the Company shall reimburse Executive for all reasonable and
necessary expenses (including without limitation travel and meal expenses)
incurred or paid by Executive during the Advisory Period, in connection with, or
related to, the performance of the Advisory Services reasonably promptly after
receipt of an itemization and documentation of such expenses. During the portion
of the Advisory Period ending on the COBRA Bridge Date, provided that Executive
is not then eligible for coverage from another employer, Executive shall be
entitled to receive health insurance coverage through the Company for himself
and his eligible dependents to the same extent as then made available to other
employees of the Company. During such period, Executive will be responsible for
an amount equal to all premium costs toward any insurance coverage elected by
Executive for him and his eligible dependents. The Company is hereby authorized
to deduct from Executive’s compensation hereunder any amounts required to be
withheld or deducted by law. The health insurance coverage reimbursement under
this Section 6(e) does not constitute a “COBRA event”, and upon termination or
expiration of the Advisory Period, Executive shall have all available rights to
elect COBRA continuation coverage, and Executive hereby agrees that he will be
responsible for any and all premium costs applicable thereto and acknowledges
that any COBRA continuation coverage is subject to the applicable plan’s
eligibility and premium payment requirements.
(f)    Treatment of LTIP Awards. In the event Executive has a Qualifying
Termination of Executive Services and at such time holds Eligible Awards, such
Eligible Awards shall be governed by this Section 6(f) during the Advisory
Period. The Eligible Awards shall not be terminated as a result of the
termination of the Term and his employment as an executive. Instead, during the
Advisory Period, Executive’s service as an advisor shall be treated as continued
employment for all purposes of the LTIPs and

7

--------------------------------------------------------------------------------






Executive shall continue to vest in such Eligible Awards on their regular
schedule and be paid out in the same manner as other participants in such plans;
provided that, should Executive materially breach his obligations to the Company
under Section 7 of this Agreement, the Company may determine in its sole
discretion to terminate for no consideration any Eligible Awards that are not
fully vested at such time. Upon a termination of the Advisory Period pursuant to
Section 6(d), all then unvested Eligible Awards shall immediately terminate for
no consideration, except that, in the event such termination is due to
Executive’s death or Disability, the Eligible Awards will be treated in the
manner described in Section 5(b)(iii). For purposes of this Agreement, “Eligible
Award” shall mean any award held by Executive as of his date of termination of
employment that was granted or assumed by the Company under any LTIP (any such
awards granted to Executive prior to the Closing, the “Pre-Closing Awards”; and
any such awards granted to Executive thereafter, the “Post-Closing Awards”). In
the case of any Eligible Awards that become payable to executive under the LTIPs
pursuant to this Section 6(f), payment shall be made by no later than the 15th
day of the third month following the end of the year in which such awards become
earned based on the achievement of the applicable performance objectives.
(g)    Work Requirements. In exchange for the consideration described in
Section 6(e) and 6(f), Executive will provide Advisory Services (i) during the
portion of the Advisory Period ending on the LTIP Earn Out Date, equivalent to
no more than 50% of Executive’s regular work hours as of the date hereof and
(ii) during the remaining portion of the Advisory Period (if any), equivalent to
no more than 5% of the Executive’s regular work hours as of the date hereof or
such additional work hours (and compensation) as mutually agreed by the Company
and Executive from time to time.
7.    Covenants.
(a)    Non Competition. Executive agrees that during the Term and the Advisory
Period (if any), and for a one year period following the later of the expiration
of the Term and, if it commences, the Advisory Period (such period, the
“Restriction Period”), he shall not, directly or indirectly, own any interest
in, manage, control, finance, participate in, consult with, or render any
services to any activity or business, for himself or any other person or entity,
or affiliate, whether or not for remuneration, direct or indirect, contingent or
otherwise, which (i) may result in a conflict of interest or otherwise adversely
affect the proper discharge of Executive’s duties with and responsibilities to
the Company hereunder or (ii) in any way competes with, or interferes with, any
operation of the Company or any of its subsidiaries (the “Company Group”),
provided that this provision shall not prohibit Executive from being a passive
owner of not more that 1% of the outstanding stock of any company which is
publically traded as long as Executive has no active participation in the
business of such company. Anything herein to the contrary notwithstanding, it
shall not be a violation of this Section 7(a) for Executive to provide services
to a subsidiary, division or affiliate of a business that competes with the
Company Group provided that such subsidiary, division or affiliate is not itself
engaged, directly or indirectly, in competition with the Company Group and

8

--------------------------------------------------------------------------------






Executive does not himself, directly or indirectly, provide services to, or have
responsibilities regarding, such business that competes with the Company Group.
(b)    Non Solicitation. Executive further agrees during the Restriction Period
not to, directly or indirectly, for himself or for any other person or entity,
or affiliate: (i) hire any employee of the Company Group or induce or attempt to
induce any employee of the Company Group to leave the employ of the Company
Group; (ii) hire any person who was an employee of the Company Group at any time
during the twelve-month period preceding such hiring; or (iii) induce or attempt
to induce any former, existing or prospective customer, supplier, licensee,
lender, licensor or other business relation of the Company Group to cease doing
business with the Company Group, or to reduce the level of business conducted
with the Company Group. Anything herein to the contrary notwithstanding, it
shall not be a violation of this Section 7(b) if (x) Executive furnishes to a
third party a reference as to any employee or former employee of the Company
Group or (y) an entity with which Executive is associated hires or engages any
employee of the Company Group provided Executive was not, directly or
indirectly, involved in hiring or identifying such person as a potential recruit
or assisting in the recruitment of such employee.
(c)    Confidential Information.
(i)    Executive shall use best efforts and diligence both during and after any
employment with the Company, regardless of how, when or why such employment
ends, to protect the confidential, trade secret and/or proprietary character of
all Confidential Information (as defined below). Executive shall not, directly
or indirectly, use (for Executive’s benefit or for the benefit of any other
person) or disclose any Confidential Information, except as may be necessary for
the performance of Executive’s duties for the Company. For purposes of this
Agreement, “Confidential Information” means all information concerning trade
secrets, knowhow, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any other proprietary or
confidential information of any member of the Company Group, in any form or
media, including any of the foregoing relating to research, operations,
finances, current and proposed products and services, vendors, customers,
advertising and marketing. Executive understands that Confidential Information
may or may not be labeled as such, and Executive shall treat all information
that appears to be Confidential Information as confidential.
(ii)    Anything herein to the contrary notwithstanding, the restrictions of
this Section 7(c) shall not apply (w) when disclosure is required by law or by
any court, arbitrator, mediator or administrative or legislative body (including
any committee thereof) with apparent jurisdiction to order Executive to disclose
or make accessible any information, provided that Executive shall have, to the
extent permitted by applicable law, first provided the Company with reasonable
notice of such potential disclosure and a reasonable opportunity to exercise any
legal remedies available to the Company to limit such disclosure, (x) with
respect to any other litigation, arbitration or mediation involving this
Agreement, (y) as to Confidential Information that becomes generally known to
the

9

--------------------------------------------------------------------------------






public or within the relevant trade or industry other than due to Executive’s
violation of this Section 7(c) or (z) disclosing this Agreement to members of
his immediate family and legal or financial advisers or the provisions of this
Section 7 to any prospective or future employer.
(iii)    Upon termination of Executive’s employment with the Company for any
reason, Executive shall promptly destroy, delete, or, if Executive is so
notified in writing by the Company prior to such termination, return to the
Company all originals and copies in any form or medium (including memoranda,
books, papers, plans, computer files, letters and other data) in Executive’s
possession or control at the time of such termination (including any of the
foregoing stored or located in Executive’s office, home, laptop or other
computer, whether or not Company property) that contain Confidential
Information. Anything to the contrary notwithstanding, nothing in this
Section 7(c)(iii) shall prevent Executive from retaining a computer, papers and
other materials of a personal nature, including personal diaries, calendars and
Rolodexes, information relating to his compensation or relating to reimbursement
of expenses, information that he reasonably believes may be needed for tax
purposes, and copies of plans, programs and agreements relating to his
compensation. For the sake of clarity, if Executive retains a computer he shall
delete any information contained therein that he is not permitted to retain
under this Section 7(c)(iii).
(d)    Non-Disparagement. During and after the Term and the Advisory Period (if
any), regardless of how, when or why such employment ends, (i) Executive shall
not make, either directly or indirectly, any oral or written negative,
disparaging or adverse statements or representations of or concerning any member
of the Company Group, any of their clients, customers or businesses, or any of
their current or former officers, directors, employees or shareholders and
(ii) Company Parties (as defined below) shall not make any oral or written
negative, disparaging or adverse statements or representations of or concerning
Executive; provided, however, that nothing herein shall prohibit (A) critical
communications between Executive and the Company during the Term and any
Advisory Period and in connection with Executive’s employment, (B) Executive or
any Company Party from disclosing truthful information if legally required
(whether by oral questions, interrogatories, requests for information or
documents, subpoena, civil investigative demand or similar process) or
(C) either party from acting in good faith to enforce such party’s rights under
this Agreement. For purposes of this Agreement, the term “Company Parties” shall
mean the executive officers of the Company, acting in their capacity as
representatives of the Company.
(e)    Intellectual Property.
(i)    If, prior to the date hereof, Executive has created, invented, designed,
developed, contributed to or improved any works of authorship, inventions,
intellectual property, materials, documents or other work product (including
without limitation, research, reports, software, databases, systems,
applications, presentations, textual works, content, or audiovisual materials)
(“Works”), either alone or with third parties by such employment (“Prior
Works”), Executive hereby grants each member of the Company

10

--------------------------------------------------------------------------------






Group, to the extent of any rights he possesses therein, a perpetual,
non-exclusive, royalty-free, worldwide, assignable, sublicensable license under
all rights and intellectual property rights (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) therein for all purposes in connection with the Company Group’s
current and future business.
(ii)    If Executive creates, invents, designs, develops, contributes to or
improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
(“Company Works”), Executive shall promptly and fully disclose same to the
Company and hereby irrevocably assigns, transfers and conveys, to the extent he
then possesses and to the maximum extent permitted by applicable law, all rights
and intellectual property rights therein (including rights under patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) to each member of the Company Group to the extent ownership of any
such rights does not vest originally in a member of the Company Group.
(iii)    Executive agrees to keep and maintain reasonable records of all Company
Works. The records will be available to and remain the sole property and
intellectual property of the Company at all times.
(iv)    Executive shall, to the extent reasonable, take all actions and execute
all requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works. If to the extent the Company is unable to
secure Executive’s signature on any document for this purpose, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and on
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
(v)    The provisions of this Section 7 shall survive the termination of
Executive’s employment for any reason.
(f)    Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 7 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company shall be
entitled to seek equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.
(g)    Consideration. Executive acknowledges that, in connection with the
Closing, (i) Executive will receive a transaction bonus within 10 business days
after the

11

--------------------------------------------------------------------------------






Closing in accordance with the Purchase Agreement (the “Transaction Bonus”) as
consideration for Executive’s significant services and efforts to White
Mountains Insurance Group, Ltd. (“WTM”) and the Company provided during 2014 and
2015 and (ii) Executive will be eligible to receive two retention bonuses as
provided in the Purchase Agreement (the “Retention Bonuses”), subject to his
continued employment after the Closing through the twelve-month and
twentieth-month anniversaries, respectively, of Closing (except as provided in
Section 5), as consideration for his continued essential services to the Company
and Executive’s agreement to be bound by the provisions of this Section 7. Each
Retention Bonus payable to Executive pursuant to the clause (ii) of the
preceding sentence shall be paid to him as soon as practicable after the 12 or
the 20 month anniversary of the Closing Date, respectively, but in any event no
later than by December 31 of the year in which such anniversary occurs or, if
later, by the 15th day if the third calendar month following the date of such
anniversary, except as other wise provided in Section 5(c)(iii) above. Exhibit C
hereto sets forth the Company’s good faith estimate, as of the date hereof, of
the amount of the Transaction Bonus and the Retention Bonuses.
8.    Release. Executive shall not be entitled to receive any of the payments or
benefits set forth in Section 5(c)(ii) or Section 6, as the case may be, unless
Executive executes a release and waiver of claims in the form of Exhibit D
hereto (the “Release”) in favor of the Company and certain other parties as set
forth therein relating to all claims or liabilities of any kind relating to
Executive’s employment with the Company or any of its affiliates and the
termination of such employment as an executive, and, on or prior to the 55th day
following Executive’s termination of employment pursuant to Section 4, the
Release becomes effective and irrevocable in accordance with the terms thereof.
9.    Certain Additional Payments by the Company.
(a)    Notwithstanding anything in this Agreement to the contrary and subject to
the terms and conditions of this Section 9, in the event that (i) Executive’s
employment terminates without Cause pursuant to Section 4(c) or for Good Reason
as described in Section 5(c)(vi) and (ii) it shall be determined that any
Payment (as defined below) that is paid or payable to Executive would be subject
to the Excise Tax (as defined below), Executive shall be entitled to receive an
additional payment (an “Additional Payment”) in an amount such that, after
payment by Executive of all taxes (and any interest or penalties imposed with
respect to such taxes), including any income and employment taxes and Excise
Taxes imposed upon the Additional Payment, Executive retains an amount of the
Additional Payment equal to the Excise Tax imposed upon such Payments.
(b)    Subject to the provisions of Section 9(c), all determinations required to
be made under this Section 9, including whether and when an Additional Payment
is required, the amount of such Additional Payment and the assumptions to be
utilized in arriving at such determination, shall be made in accordance with the
terms of this Section 9 by a nationally recognized certified public accounting
firm that shall be designated by the Company, subject to the approval of the
Executive which shall not be

12

--------------------------------------------------------------------------------






unreasonably withheld (the “Accounting Firm”). The Accounting Firm shall be a
firm that has not, during the two years immediately preceding the date of its
designation, performed any services for the Company, for CMI (as defined in the
Purchase Agreement), or for their respective affiliates. The Company shall
direct the Accounting Firm to make such determinations, and to provide a written
report of its determinations with detailed supporting calculations both to the
Company and Executive by no later than 15 days prior to the date on which the
first Payment payable to the Executive is scheduled to be made to him, and as
necessary, by no later than 15 days prior to the date on which any subsequent
Payment is scheduled to be made to him. All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Additional Payment, as determined
pursuant to this Section 9, shall be paid by the Company to Executive, or to the
applicable taxing authorities on his behalf, by no later than the date by which
the Excise Tax and other taxes to which the Additional Payment relates are
required to be remitted, and in no event later than the last day of the calendar
year following the calendar year in which the applicable taxes are due. If the
Accounting Firm determines that no Excise Tax is payable by Executive, it shall
so indicate to Executive in writing. Subject to any determinations subsequently
made by the IRS or the courts as to the amount of Excise Tax payable with
respect to any Payment, any determination by the Accounting Firm shall be
binding upon the Company and Executive. As a result of the uncertainty in the
application of Section 4999 of the Internal Revenue Code of 1986, as amended
(the “Code”), at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Additional Payments that will not have been made
by the Company should have been made (an “Underpayment”), consistent with the
calculations required to be made hereunder. In the event the Company exhausts
its remedies pursuant to Section 9(c) and Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be paid by
the Company to Executive, or to the applicable tax authorities on his behalf, by
no later than the date by which the additional Excise Tax and other taxes to
which such Additional Payment relates are required to be remitted, and in no
event later than the last day of the calendar year following the calendar year
in which the applicable taxes are due.
(c)    Executive shall notify the Company in writing of any written claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of an Additional Payment. Such notification shall be given as soon as
practicable, but no later than fifteen business days after Executive receives
such claim in writing. Executive shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid. Executive shall
not pay such claim without permitting the Company to contest such claim. If the
Company notifies Executive in writing prior to the expiration of such period
that the Company desires to contest such claim, Executive shall: (i) give the
Company any information reasonably requested by the Company relating to such
claim, (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company, (iii) cooperate with the Company in good
faith in order effectively to contest

13

--------------------------------------------------------------------------------






such claim and (iv) permit the Company to control any proceedings relating to
such claim; provided, however, that the Company shall bear and pay directly all
costs and expenses (including additional income or other taxes, interest and
penalties) incurred in connection with such contest, and shall indemnify and
hold Executive harmless, on an after-tax basis, for any Excise Tax or income or
employment tax (including interest or penalties) imposed as a result of such
representation and payment of costs and expenses. Without limitation on the
foregoing provisions of this Section 9(c), the Company shall control all
proceedings taken in connection with such contest, and, at its sole discretion,
may pursue or forgo any and all administrative appeals, proceedings, hearings
and conferences with the applicable taxing authority in respect of such claim
and may, at its sole discretion, either pay the tax claim on behalf of Executive
and direct Executive to sue for a refund or contest the claim in any permissible
manner, and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Company shall determine; provided, however, that
(A) if the Company pays the tax claim on behalf of Executive and directs
Executive to sue for a refund, the Company shall indemnify and hold Executive
harmless, on an after-tax basis, from any Excise Tax or income or employment tax
(including interest or penalties) imposed with respect to such payment and
(B) if such contest results in any extension of the statute of limitations
relating to payment of taxes for the taxable year of Executive with respect to
which such contested amount is claimed to be due, such extension must be limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which the Additional Payment
would be payable hereunder, and Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority. Any indemnification payment to be made to
Executive pursuant to this Section 9(c) shall be made to him by no later than
the date by which the Excise Tax, income or employment taxes, interest or
penalties to which the indemnification relates are due and payable to the
applicable taxing authorities.
(d)    If, after the payment by the Company of any tax claim pursuant to
Section 9(c), Executive becomes entitled to receive any refund with respect to
such claim, Executive shall (subject to the Company’s complying with the
requirements of Section 9(c)) promptly pay to the Company the amount of such
refund received (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the payment by the Company of any tax claim
pursuant to Section 9(c), a determination is made that Executive shall not be
entitled to any refund with respect to such claim and the Company does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of the 30-day period after such determination, then the
amount the Company paid in respect of such claim shall offset, to the extent
thereof, the amount of Additional Payment required to be paid.
(e)    For purposes of this Agreement, (i) “Excise Tax” means the excise tax
imposed by Section 4999 of the Code, together with any interest or penalties
imposed with respect to such tax, and (ii) “Payment” means any payment, benefit
or distribution (or other amount in the nature of compensation) provided by the
Company, any of its

14

--------------------------------------------------------------------------------






affiliates or any other person, to or for the benefit of Executive, whether
paid, payable, distributed, distributable or provided pursuant to this Agreement
or otherwise, that constitutes a “parachute payment” within the meaning of
Section 280G of the Code and the regulations issued thereunder.
10.    Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof, and except as otherwise set
forth herein, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral, with respect to the subject matter hereof. For the sake
of clarity, nothing in this paragraph is intended to negate or otherwise
adversely affect your rights under compensation and benefit plans, programs and
agreements at, or with, WTM and/or the Company including, without limitation,
the LTIPs.
11.    Assignment; Successors.
(a)    This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive, and any assignment
in violation of this Agreement shall be void. This Agreement shall inure to the
benefit of and be enforceable by Executive’s heirs, successors, assigns and
legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company, its successors and assigns.
(c)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
12.    Withholding. All payments to be made to Executive hereunder will be
subject to all applicable required withholding of federal, state, local and
foreign taxes, including income and employment taxes.
13.    Cooperation. For the period ending 60 months after the end of the Term
or, if later, the end of the Advisory Period, Executive shall make himself
available to assist the Company at mutually convenient times and places with
respect to pending and future litigation, arbitrations, governmental
investigations or other dispute resolutions relating to or in connection with
matters that arose during Executive’s employment with the Company provided that
in no event shall Executive be required under this Section 13 to provide
cooperation that would be materially adverse to his legal interests or to act
against the best interests of any new employer or new business venture in which
he is a partner or active participant. The Company will reimburse Executive for
the reasonable expenses he may incur as a result of providing such assistance,
including travel costs and legal fees to the extent Executive reasonably
believes that separate representation is warranted, provided the Company
receives proper documentation with respect to all such

15

--------------------------------------------------------------------------------






claimed expenses. Executive’s entitlement to reimbursement of expenses,
including legal fees, pursuant to this Section 13 shall in no way affect
Executive’s right to be indemnified and/or advanced expenses in accordance with
the Company’s corporate documents and/or in accordance with this Agreement
provided he shall not be entitled to any duplication of reimbursements. From and
after the end of the Term, or, if later, the end of the Advisory Period,
Executive shall be entitled to a fee of $1,500 per hour for furnishing such
cooperation (including travel time required in connection with such cooperation)
for up to ten hours and $3,000 per hour thereafter. Executive shall submit to
the Company a written request for the payment of any fees earned by him during
any calendar month pursuant to the preceding sentence, accompanied with proper
documentation of the number of hours spent by him, by no later than 30 days
following the close of that month. The fees payable to Executive for such month
shall be paid to him as soon as practicable after, but in any event by no later
than 30 days following, the date on which his written request was received by
the Company.
14.    Notices. All documents, notices, requests, demands and other
communications that are required or permitted to be delivered or given under
this Agreement shall be in writing to (a) Sirius International Insurance Group
Ltd., 5 Wesley St., Hamilton HR 11 Bermuda, Atention General Counsel, or
(b) Executive, at the address for Executive most recently on file with the
Company’s human resources department, and shall be deemed to have been duly
delivered or given when received.
15.    Amendment. No provisions of this Agreement may be modified, waived or
discharged unless such modification, waiver or discharge is agreed to in writing
signed by the parties hereto.
16.    No Waiver. The provisions of this Agreement may be waived only in writing
signed by the party or parties entitled to the benefit thereof. A waiver or any
breach or failure to enforce any provision of this Agreement shall not in any
way affect, limit or waive a party’s rights hereunder at any time to enforce
strict compliance thereafter with every provision of this Agreement.
17.    Severability. If any term, provision, covenant or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable in any jurisdiction, then such provision, covenant or
condition shall, as to such jurisdiction, be modified or restricted to the
minimum extent necessary to make such provision valid, binding and enforceable,
or, if such provision cannot be modified or restricted, then such provision
shall, as to such jurisdiction, be deemed to be excised from this Agreement and
any such invalidity, illegality or unenforceability with respect to such
provision shall not invalidate or render unenforceable such provision in any
other jurisdiction, and the remainder of the provisions hereof shall remain in
full force and effect and shall in no way be affected, impaired or invalidated.
18.    Survival. The rights and obligations of the Company and Executive under
the provisions of this Agreement shall survive and remain binding and

16

--------------------------------------------------------------------------------






enforceable, notwithstanding any termination of Executive’s employment with the
Company, to the extent necessary to preserve the intended benefits of such
provisions.
19.    Governing Law. This Agreement and any disputes arising hereunder or
related hereto (whether for breach of contract, tortious conduct or otherwise)
shall be governed by and construed in accordance with the laws of the State of
New York, without reference to its conflicts of law principles.
20.    Jurisdiction. Each party irrevocably agrees that any legal action, suit
or proceeding against it arising out of or in connection with this Agreement or
the transactions contemplated by this Agreement or disputes relating hereto
(whether for breach of contract, tortious conduct or otherwise) shall be brought
exclusively in New York, New York, and hereby irrevocably accepts and submits to
the exclusive jurisdiction and venue of the aforesaid courts in personam, with
respect to any such action, suit or proceeding. The parties hereby waive, to the
fullest extent permitted by applicable law, any objection that they now or
hereafter have to personal jurisdiction or to the laying of venue of any such
suit, action or proceeding brought in such court. The parties agree not to
commence any action arising out of or relating to this Agreement in a forum
other than the forum described in this Section 20.
21.    Headings. The headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.
22.    Counterparts. This Agreement may be executed in two or more counterparts
(including by facsimile of PDF), each of which shall be deemed an original but
all of which together shall constitute one and the same instrument. If any
signature is delivered by facsimile transmission or by PDF, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
the signature is executed) with the same force and effect as if such facsimile
or PDF signature were an original thereof.
23.    Construction. The headings in this Agreement are for convenience only and
shall not control or affect the meaning or construction of any provision of this
Agreement. As used in this Agreement, words such as “herein”, “hereinafter”,
“hereby” and “hereunder”, and words of like import, refer to this Agreement,
unless the context requires otherwise. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
24.    Section 409A of the Code.
(a)    It is intended that the provisions of this Agreement comply with, or be
exempt from, the requirements of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A.

17

--------------------------------------------------------------------------------






(b)    Neither Executive nor any of his creditors or beneficiaries shall have
the right to subject any deferred compensation (within the meaning of
Section 409A) payable under this Agreement or under any other plan, policy,
arrangement or agreement of or with the Company or any of its affiliates (this
Agreement and such other plans, policies, arrangements and agreements, the
“Company Plans”) to any anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, attachment or garnishment. Except as permitted under
Section 409A, any deferred compensation (within the meaning of Section 409A)
payable to Executive or for Executive’s benefit under any Company Plan may not
be reduced by, or offset against, any amount owing by Executive to the Company
or any of its affiliates.
(c)    If, at the time of Executive’s separation from service (within the
meaning of Section 409A), (i) Executive is a “specified employee” (within the
meaning of Section 409A and using the identification methodology selected by the
Company from time to time, to the extent the methodology so selected is
permitted under Section 409A) and (ii) the Company shall make a good faith
determination that an amount payable under the Company Plans constitutes
deferred compensation (within the meaning of Section 409A and after taking into
account all exemptions thereunder) the payment of which is required to be
delayed pursuant to the six-month delay rule set forth in Section 409A in order
to avoid taxes or penalties under Section 409A, then the Company shall not pay
such amount on the otherwise scheduled payment date, but shall instead
accumulate such amount and pay it, without interest, on the first business day
after the expiration of such six-month period. To the extent required by
Section 409A, any payment or benefit that would be considered deferred
compensation subject to, and not exempt from, Section 409A, payable or provided
upon a termination of Executive’s employment, shall only be paid or provided to
Executive upon his separation from service (within the meaning of Section 409A).
(d)    For purposes of Section 409A, each payment hereunder will be deemed to be
a separate payment as permitted under Treasury Regulation
Section 1.409A-2(b)(2)(iii).
(e)    Except as specifically permitted by Section 409A or as otherwise
specifically set forth in this Agreement, the benefits and reimbursements
provided to Executive under this Agreement and any Company Plan during any
calendar year shall not affect the benefits and reimbursements to be provided to
Executive under the relevant section of this Agreement or any Company Plan in
any other calendar year, and the right to such benefits and reimbursements
cannot be liquidated or exchanged for any other benefit and shall be provided in
accordance with Treas. Reg. Section 1.409A-3(i)(1)(iv) or any successor thereto.
Further, in the case of reimbursement payments, reimbursement payments shall be
made to Executive as soon as practicable following the date that the applicable
expense is incurred, but in no event later than the last day of the calendar
year following the calendar year in which the underlying expense is incurred.
(f)    To the extent necessary to qualify for the short-term deferral exception
under Section 457A(d)(3)(B) of the Code, and subject to Section 409A, any
Ineligible

18

--------------------------------------------------------------------------------






Compensation that is attributable to services performed by Executive for a
“nonqualified entity” (within the meaning of Section 457A(b) of the Code, such
entity a “Nonqualified Entity”), as adjusted for any earnings and losses
attributable thereto, shall be paid to Executive no later than the last day of
the 12th month after the end of the taxable year of such Nonqualified Entity
during which Executive’s right to the payment of such Ineligible Compensation is
no longer subject to a “substantial risk of forfeiture” within the meaning of
Section 457A(d)(1) of the Code. For purposes of this agreement, “Ineligible
Compensation” means compensation relating to services performed for the benefit
or on behalf of a Nonqualified Entity as determined by the Company in its sole
discretion regardless of whether the cost of such compensation is actually borne
by the Company. To the extent Executive performs such services for a
Nonqualified Entity, and any subsidiary or affiliate of the Company, the
determination of what portion of such compensation shall be considered
Ineligible Compensation shall also be made by the Company in its sole
discretion.




IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first above written.
SIRIUS INTERNATIONAL INSURANCE
GROUP, LTD.
By: /s/ Brian E. Kensil    
Name: Brian E. Kensil
Title: CFO
EXECUTIVE
By: /s/ Allan L. Waters    
Name: Allan L. Waters























19

--------------------------------------------------------------------------------

Exhibit A

AMENDED AND RESTATED




SIRIUS GROUP LONG TERM INCENTIVE PLAN




1.
PURPOSE



The purpose of the Sirius Group Long Term Incentive Plan (the “Plan”) is to
advance the interests of Sirius International GroASup, Ltd. (the “Company”) by
providing long-term incentives to certain executives and key employees of the
Company and certain of its affiliates.


2.
ADMINISTRATION



The Plan shall be administered by the Chairman of the Company with oversight by
the Chairman of the ultimate parent, White Mountains Insurance Group, Ltd.
(“Management Committee”).
The Plan will govern the administration of all outstanding Awards, as defined
below, as of the date of Plan adoption and all future Awards through the date of
Plan termination.


The Management Committee shall have exclusive authority to select the employees
to be granted awards under the Plan (“Awards”) and to determine the size and
terms of the Awards. The Management Committee shall be authorized to interpret
the Plan and the Awards granted under the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan and to make any other
determinations which it believes necessary or advisable for the administration
of the Plan. The Management Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent the Management Committee deems desirable to carry it
into effect.


All decisions pertaining to the Plan reached by the Management Committee, as
described herein, and, if required, the compensation committee of the White
Mountains Insurance Group, Ltd. (the “WTM Group”) Board of Directors (the “WTM
Comp Committee”) shall in all cases be final and binding.


3.
PARTICIPATING AFFILIATES



If certain affiliates of the Company wish to participate in the Plan and their
participation shall have been approved by the Board, the Board of Directors of
the affiliate shall adopt a resolution in form and substance satisfactory to the
Management Committee authorizing participation by the affiliate in the Plan.


Certain affiliates may cease to participate in the Plan at any time by action of
the Board or by action of the Board of Directors of such affiliate, which latter
action shall be effective not earlier than the date of delivery to the Secretary
of the Company of a certified copy of a




--------------------------------------------------------------------------------



resolution of such affiliate’s Board of Directors taking such action.
Termination of participation in the Plan shall not relieve such affiliate of any
obligations theretofore incurred by it under the Plan.




4.
AWARDS



(a)
Eligible Participants. Any employee of the Company or certain of its affiliates
is eligible to receive an Award. The Management Committee shall select which
employees shall be granted Awards hereunder (“Participants”). No employee shall
have a right to receive an Award hereunder and the grant of an Award to a
Participant shall not obligate the Management Committee to continue to grant
Awards to such Participant in subsequent periods.



(b)
Type of Award. Awards shall be in performance units (“Performance Units”) and
phantom performance shares (“Phantom Shares”).



5.
PERFORMANCE UNITS



The grant of a Performance Unit Award to a Participant will entitle the
Participant to receive, without payment to the Company, all or part of a
specified amount determined by the Management Committee, if the terms and
conditions specified herein and in the Award are satisfied. Each Performance
Unit Award shall be subject to the following terms and conditions:


(a)
The Management Committee shall determine the target number of Performance Units
to be granted to a Participant after receiving recommendations from the
Company’s Chief Executive Officer and the Company or certain affiliate’s
management team. Performance Unit Awards may be granted in different classes or
series having different terms and conditions.



(b)
The period (the “Award Period”) in respect of any grant of a Performance Unit
Award shall be a three year cycle or as the Management Committee shall otherwise
determine.



(c)
Participants are awarded Performance Units at a value of $1,000 per Performance
Unit or the foreign currency equivalent at the beginning of each Award Period
(the “Initial Value”). For each Award Period, the value of each Performance Unit
shall be compounded forward from its Initial Value through the end of the Award
Period based on the weighted average underwriting return on deployed capital
(“UROC”) produced by the Company during the Award Period (the “Payment Value”).
For each Award Period the percentage of Performance Units paid (the “Payment
Percentage”) at the end of the Award Period may vary between 0% and 200% of the
initially awarded Performance Units based upon the actual annual compounded UROC
achieved by the Company and/or one or more affiliates of the Company during the
Award




--------------------------------------------------------------------------------



Period as compared to minimum, target and maximum UROC goals established as of
the date such Performance Units were awarded. The Payment Percentage shall be
(i) 0% if actual UROC is less than or equal to the minimum goal, (ii) 100% if
actual UROC is equal to target, (iii) 200% if actual UROC is equal to or greater
than the maximum goal and (iv) determined by linear interpolation for actual
UROC results between minimum and target or for actual UROC results between
target and maximum.




(d)
For each Award Period, the amount payable to a Participant who is qualified to
receive such payment at the end of the Award Period shall be equal to the
product of (i) the number of Performance Units awarded to the Participant for
the Award Period, (ii) the Payment Value and (iii) the Payment Percentage.



(e)
Except as otherwise determined by the Management Committee, Performance Units
shall be cancelled if the Participant’s continuous employment with the Company
or certain of its affiliates shall terminate for any reason prior to the end of
the Award Period, except solely by reason of a period of Related Employment as
defined in Section 8.



Notwithstanding the foregoing, if prior to the end of an Award Period a
Participant while in such employment shall (i) retire at age 65 or older with
not less than five (5) years of service, (ii) die or (iii) become disabled as
described in Section 7, then such Participant’s Performance Units that are then
outstanding for such Award Period shall be immediately canceled and the
Participant, or the Participant’s legal representative, as the case may be,
shall, following the end of the year in which the death, disability or
retirement occurred, receive a cash payment in respect of such canceled
Performance Units equal to the product of
(a)) the number of Performance Units awarded to the Participant for the Award
Period, (b) the Payment Value calculated through the end of the year that the
death, disability or retirement occurred, (c) the Payment Percentage calculated
through the end of the year that the death, disability or retirement occurred
and (d) a fraction equal to (x) the number of months from the beginning of the
Award Period through the end of the year in which the death, disability or
retirement occurred divided by (y) the total number of months in the Award
Period.


The Management Committee, in its sole discretion, may alter the terms of the
retirement qualifications and calculations without the consent of any
Participant.


(f)
If within 24 months after a Change in Control as defined in Section 9:



i.
there is a Termination Without Cause, as defined in section 10, of the
employment of a Participant;



ii.
there is Constructive Termination, as defined in section 11, of the employment
of a Participant; or




--------------------------------------------------------------------------------





iii.
there is Adverse Change in the LTIP, as defined in section 12, in respect of a
Participant;



(any such occurrence following a Change in Control under the above clauses (i),
(ii) and (iii) is a “Trigger Event”), then such Participant’s Performance Units
that are then outstanding shall be immediately canceled and the Participant, or
the Participant’s legal representative, as the case may be, shall receive a cash
payment in respect of such canceled Performance Units equal to the product of
(a) the number of Performance Units awarded to the Participant for the Award
Period,
(b) the Payment Value calculated through the end of the quarter preceding the




Trigger Event, (c) the Payment Percentage calculated through the end of the
quarter preceding the Trigger Event and (d) a fraction equal to (x) the number
of whole months from the beginning of the Award Period through the Trigger Event
divided by (y) the total number of months in the Award Period. For purposes of
this Section 5 (f), the Payment Value calculated as of the date of the Trigger
Event shall include any gain or loss related to the Change in Control recognized
or to be recognized in the consolidated financial statements prepared in
accordance with United States Generally Accepted Accounting Principles (“GAAP”)
of the WTM Group. For purposes of this Section 5 (f), the Payment Percentage
calculated as of the end of the quarter preceding the Trigger Event shall be the
greater of 100% or the Payment Percentage calculated using actual financial
results achieved through the end of the quarter preceding the Trigger Event and
including any gain or loss related to the Change in Control as it relates to the
Company, recognized or to be recognized in the consolidated financial statements
prepared in accordance with GAAP of the WTM Group.


(g)
Except as otherwise provided in Section 5(f), as soon as practicable after the
end of each Award Period or such earlier date as the Management Committee in its
sole discretion may designate, the Management Committee shall determine, based
on the extent to which the applicable performance objectives have been achieved,

(i)the Payment Value applicable to an Award of Performance Units and (ii) the
Payout Percentage of the Performance Unit Award, and shall certify all of the
foregoing to the Board. The Management Committee shall cause an amount equal to
the earned value of the Performance Units earned by the Participant to be paid
to him or his beneficiary.


(h)
Unless payment is deferred in accordance with an election made by the
Participant in accordance with procedures adopted by the Company, or certain
affiliates payment of any amount in respect of the Performance Units shall be
made by the Company as soon as administratively feasible and in any event no
later than 2 ½ months after the end of the Company or certain




--------------------------------------------------------------------------------



affiliates’ fiscal year in which the Award Period ends for such Performance
Units. Payment for Performance Units shall be made in cash.


6.
PHANTOM PERFORMANCE SHARES



The grant of a Phantom Shares Award to a Participant will entitle him to
receive, without payment to the Company, all or part of a specified amount (the
“Actual Value”) determined by the Management Committee, if the terms and
conditions specified herein and in the Award are satisfied. Each Phantom Share
shall be subject to the following terms and conditions:


(a)
The Management Committee shall determine the target number of Phantom Shares to
be granted to a Participant. The maximum number of Phantom Shares that may be
earned by a Participant for any single Award Period of one year or longer shall
not exceed 50,000. Phantom Shares may be granted in different classes or series
having different terms and conditions. The Actual Value of a Phantom Share Award
shall be the product of (i) the target number of Phantom





Shares subject to the Phantom Share Award, (ii) the Performance Percentage (as
determined below) applicable to the Phantom Share Award and (iii) the market
value of a common share of the WTM Group, par value $1 per share (“Share”), on
the date the Award is paid or becomes payable to the Participant. The
“Performance Percentage” applicable to a Phantom Share Award shall be a
percentage of no less than 0% and no more than 200%, which percentage shall be
determined by the Management Committee based upon the extent to which the
Performance Objectives (as determined below) established for such Award are
achieved during the Award Period. The method for determining the applicable
Performance Percentage shall also be established by the Management Committee.


(b)
At the time each Phantom Share Award is granted, the Management Committee shall
establish performance objectives (“Performance Objectives”) to be attained
within the Award Period as the means of determining the Performance Percentage
applicable to such Award. The Performance Objectives established with respect to
a Phantom Share Award shall be specific performance targets established by the
Management Committee with respect to one or more of the following criteria
selected by the Management Committee: (i) consolidated earnings before or after
taxes (including earnings before interest, taxes, depreciation and
amortization);

(ii)net income; (iii) operating income; (iv) earnings per Share; (v) book value
per Share; (vi) return on stockholders’ equity; (vii) expense management; (viii)
return on investment; (ix) improvements in capital structure; (x) stock price;
(xi) combined ratio; (xii) operating ratio; (xiii) profitability of an
identifiable business unit or product; (xiv) maintenance or improvement of
profit margins; (xv) market share; (xvi) revenues or sales; (xvii) costs;
(xviii) cash flow; (xix) working capital; (xx) return on assets; (xxi) customer
satisfaction; (xxii) employee satisfaction; and (xxiii) economic value per Share
(computed based on book value per Share



--------------------------------------------------------------------------------



determined in accordance with GAAP adjusted for changes in the intrinsic value
of assets and liabilities whose value differs from their GAAP carrying
value).The foregoing criteria may relate to WTM Group or one or more of its
subsidiaries or one or more of its divisions, units, partnerships, joint
ventures or minority investments, product lines or products or any combination
of the foregoing, and may be applied on an absolute basis and/ or be relative to
one or more peer group companies or indices, or any combination thereof, as the
Management Committee shall determine. In addition, the Performance Objectives
may be calculated without regard to extraordinary items.


(c)
The Award Period in respect of any grant of a Phantom Share Award shall be such
period as the Management Committee shall determine commencing as of the
beginning of the fiscal year of the Company in which such grant is made. An
Award Period may contain a number of performance periods; each performance
period shall commence on or after the first day of the Award Period and shall
end no later than the last day of the Award Period. If the Management Committee
does not specify in a Phantom Share Award agreement or elsewhere the performance
periods contained in an Award Period, each 12-month period beginning with the
first day of such Award Period shall be deemed to be a performance period.





(d)
Except as otherwise determined by the Management Committee, Phantom Shares shall
be canceled if the Participant’s continuous employment with the Company or any
of its subsidiaries shall terminate for any reason prior to the end of the Award
Period, except by reason of a period of Related Employment as defined in Section
10 of the White Mountains Insurance Group Long Term Incentive Plan (“WTM LTIP”),
and except as otherwise specified in this Section or in Section 7

(a)
) of the WTM LTIP.



Notwithstanding the foregoing and without regard to Section 7 (g) of the WTM
LTIP, if a Participant shall:


i.
while in such employment, die or become disabled as described in Section 9 of
the WTM LTIP prior to the end of an Award Period, the Phantom Shares for such
Award Period shall be immediately canceled and he, or his legal representative,
as the case may be, shall receive as soon as administratively feasible a payment
in respect of such canceled Phantom Shares equal to the product of (1) the
target number of Phantom Shares for such Award, (2) the market value of a Share
at the time of the death or disability and (3) a fraction, the numerator of
which is equal to the number of performance periods within the Award Period
during which the Participant was continuously employed by WTM Group or its
subsidiaries (including, for this purpose, the performance period in which the
death or disability occurs), and the denominator of which is equal to the total
number of performance periods within such Award Period; provided, however, that
no such continuation shall be deemed to have occurred for purposes of applying




--------------------------------------------------------------------------------



Section 7(f) in the WTM LTIP in the event of an Adverse Change in the Plan as
defined in the WTM LTIP in respect of the Participant following a Change in
Control, as defined in section 11 (a) of the WTM LTIP (“WTM Group Change in
Control”); or


ii.
retire prior to the end of the Award Period the Phantom Shares shall be
immediately canceled and any payments made to the participant in respect of such
canceled Phantom Shares shall be in the sole discretion of the Management
Committee, and



(e)
If within 24 months after a WTM Group Change in Control of the WTM Group LTIP:



i.
there is a Termination Without Cause, as defined in Section 12 of the WTM LTIP
Plan, of the employment of a Participant;



ii.
there is a Constructive Termination, as defined in Section 13 of the WTM LTIP
Plan, of the employment of a Participant; or



iii.
there occurs an Adverse Change in the Plan, as defined in Section 14 of the WTM
LTIP Plan, in respect of a participant (any such occurrence under the above
clauses (i), (ii) or (iii), a “WTM Group Trigger Event”),





then with respect to Phantom Share Awards that were outstanding on the date of
the WTM Group Change of Control each, an “Applicable Award”, each such Award, to
the extent still outstanding at the time of the WTM Group Trigger Event, shall
be canceled and, in respect of each Applicable Award (including those not still
outstanding), such Participant shall be entitled to receive a cash payment equal
to the sum of the amounts calculated under (A) and (B) below, less any amounts,
if any, previously paid in respect of such Applicable Award (i.e., payments in
respect of Awards outstanding as of the WTM Group Change of Control and
subsequently paid out by the Company prior to the applicable WTM Group Trigger
Event ):


(A)
A Participant shall be entitled to receive the following with respect to each
Applicable Award: the product of (i) the Applicable Phantom Shares (as
determined below), (ii) 200% (representing the applicable Performance
Percentage) and (iii) the Applicable Share Value (as determined below). For this
purpose, (i) “Applicable Phantom Shares” is equal to the number of target
Phantom Shares for each Applicable Award multiplied by a fraction, the numerator
of which is the number of full months elapsed since the first day of the
applicable Award Period to the end of the first month in which the applicable
WTM Group Trigger Event occurs and the denominator of which is the total number
of months in the Award Period (but which fraction shall not in any event be
greater than 1), and (ii) the




--------------------------------------------------------------------------------



“Applicable Share Value” is equal to the greater of the market value of a Share
immediately prior to the Change in Control and the market value, if any, of a
Share on the date of the applicable WTM Group Trigger Event, and


(B)
For Awards outstanding on the date of the WTM Group Trigger Event, the Company
shall, in addition to the amounts payable under (A) above, pay to the
Participant an amount equal to the product of (i) (x) the total number of target
Phantom Shares in the Award less (y) the Applicable Phantom Shares in the Award
(as determined above), (ii) the Applicable Share Value (as determined above) and
(iii) the applicable Performance Percentage determined as follows:



(1)
Prior to the consummation of any WTM Group Change in Control, the Management
Committee shall determine a Performance Percentage for each then outstanding
Award Period based on the extent to which the applicable Performance Objectives
were being achieved for each such Award Period to the date of the WTM Group
Change in Control, and



(2)
If the Performance Percentage for an Award Period was determined by the
Management Committee (pursuant to





subsection (1) above) to be greater than 100%, then the Performance Percentage
applicable to the remaining Phantom Shares of such Award Period shall be such
determined Performance Percentage, and


(3)
If the Performance Percentage for an Award Period was determined by the
Management Committee (pursuant to subsection (1) above) to be less than or equal
to 100%, then the Performance Percentage applicable to the remaining Phantom
Shares of such Award Period shall be the greater of (x) such other Performance
Percentage which may be specified by the Management Committee (or any sub-
committee of the Board which performs duties comparable to the Committee) for
such Award Period at the time of the WTM Group Trigger Event and (y) 100%.



(f)
Except as otherwise provided in Section 7(f) of the WTM LTIP Plan as soon as
practicable after the end of the Award Period or such earlier date as the
Management Committee in its sole discretion may designate, the Management




--------------------------------------------------------------------------------



Committee shall determine, based on the extent to which the applicable
Performance Objectives have been achieved, the Performance Percentage applicable
to an Award of Phantom Shares, (i) calculate the Actual Value of the Phantom
Share Award and (ii) shall certify the foregoing to the Board and shall cause an
amount equal to the Actual Value of the Phantom Shares earned by the Participant
to be paid to him or his beneficiary.


(g)
Unless payment is deferred in accordance with an election made by the
Participant in accordance with procedures adopted by the Company, payment of any
amount in respect of the Phantom Shares shall be made by the Company no later
than 2 1/2 months after the end of the Company’s or certain affiliate’s fiscal
year in which such Phantom Shares are earned, and shall be made in cash.



7.
DISABILITY



For the purposes of this Plan, a Participant shall be deemed to be disabled if
the Management Committee shall determine that the physical or mental condition
of the Participant is such as would entitle him to payment of long-term
disability benefits under any disability plan of the Company, or certain
affiliates in which the Participant participates.


8.
RELATED EMPLOYMENT



For the purposes of this Plan, Related Employment shall mean the employment of a
Participant by an employer which is neither the Company nor a certain affiliate
provided:
(i) such employment is undertaken by the Participant and continued at the
request of the Company or a certain affiliate; (ii) immediately prior to
undertaking such employment, the Participant was an officer or employee of the
Company or affiliate, or was engaged in




Related Employment as herein defined; and (iii) such employment is recognized by
the Management Committee, in its sole discretion, as Related Employment for the
purposes of this Section 6. The death or disability of a participant during a
period of Related Employment as herein defined shall be treated, for purposes of
this Plan, as if the death or onset of disability had occurred while the
participant was an officer or employee of the Company.


9.
CHANGE IN CONTROL



For purposes of this Plan, a “Change in Control” within the meaning of this
Section 9 shall occur if:


(a)
Any person or group (within the meaning of Section 13(d) of the Securities




--------------------------------------------------------------------------------



Exchange Act of 1934, other than the WTM Group of any of its wholly owned
subsidiaries, becomes the beneficial owner of 20% or more of the outstanding
common stock of the entity for which the Participant’s services are principally
performed (or any intermediate operating or holding company in the ownership
chain between the WTM Group and the entity for which the Participant’s services
are principally performed) and such percentage exceeds the beneficial ownership
percentage of the WTM Group; or


(b)
the business for which the Participant’s services are principally performed is
disposed of by the WTM Group pursuant to a sale or other disposition of all or
substantially all of the business or business related assets of the business for
which the participant’s services are principally performed; or



(c)
there occurs a Change of Control of the WTM Group as defined in the WTM LTIP
Plan or any similar or successor long-term incentive compensation plan of the
WTM Group.



10.
TERMINATION WITHOUT CAUSE



For purposes of this Plan, “Termination Without Cause” shall mean a termination
of the Participant’s employment with the Company or a Company affiliate other
than (i) for death or disability as described in Section 5 or (ii) for Cause.
“Cause” shall mean (a) an act or omission by the Participant that constitutes a
felony or any crime involving moral turpitude; or (b) willful gross negligence
or willful gross misconduct by the Participant in connection with his employment
by the Company or by a certain affiliate which causes, or is likely to cause,
material loss or damage to the Company. Notwithstanding anything herein to the
contrary, if the Participant’s employment with the Company or one of its certain
affiliates shall terminate due to a Change in Control as described in Section 7
where the purchaser, as described in such subsections, formally assumes the
Company’s obligations under this Plan or places the Participant in a similar or
like plan with no diminution of the value of the awards, such termination shall
not be deemed to be a “Termination Without Cause.”




11.
CONSTRUCTIVE TERMINATION



“Constructive Termination” shall mean a termination of employment with the
Company or an affiliate at the initiative of the Participant that the
Participant declares by prior written notice delivered to the Company to be a
Constructive Termination by the Company or a subsidiary and which follows (a) a
material decrease in his total compensation opportunity or (b) a material
diminution in the authority, duties or responsibilities of his position with the
result that the Participant makes a determination in good faith that he cannot
continue to carry out his job in substantially the same manner as it was
intended to be carried out immediately before such diminution. Notwithstanding
anything herein to the contrary, Constructive Termination shall not occur within
the meaning of this Section 9 until and unless 30 days have elapsed from the
date the Company receives such written notice without the Company curing or
causing to be cured the circumstance or circumstances described in this Section
9 on the



--------------------------------------------------------------------------------



basis of which the declaration of Constructive Termination is given.


12.
ADVERSE CHANGE IN THE PLAN



An “Adverse Change in the Plan” shall mean


(a)
Termination of the Plan pursuant to Section 14; or



(b)
Amendment of the Plan pursuant to Section 14 that materially diminishes the
value of Awards that may be granted under the Plan, either to individual
Participants or in the aggregate, unless there is substituted concurrently
authority to grant long-term incentive awards of comparable value to individual
Participants in the Plan or in the aggregate, as the case may be; or



(c)
In respect of any holder of an Award a material diminution in his rights held
under such Award (except as may occur under the terms of the Award as originally
granted) unless there is substituted concurrently a long-term incentive award
with a value at least comparable to the loss in value attributable to such
diminution in rights.



13.
DESIGNATION OF BENEFICIARY BY PARTICIPANT



A Participant may name a beneficiary to receive any payment to which he may be
entitled in respect Performance Units under the Plan in the event of his death,
on a form to be provided by the Management Committee. A Participant may change
his beneficiary from time to time in the same manner. If no designated
beneficiary is living on the date on which any amount becomes payable to a
participant’s executors or administrators, the term “beneficiary” as used in the
Plan shall include such person or persons.


14.
MISCELLANEOUS PROVISIONS



(a)
No employee or other person shall have any claim or right to be granted an Award
under the Plan. Neither the Plan nor any action taken hereunder shall be
construed as giving an employee any right to be retained in the employ of the
Company and certain affiliates.





(b)
A Participant’s rights and interest under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in the event of a Participant’s death), including but not
limited to, execution, levy, garnishment, attachment, pledge, bankruptcy or in
any other manner and no such right or interest of any Participant in the Plan
shall be subject to any obligation or liability or such participant.



(c)
The Company and certain affiliates shall have the right to deduct from any
payment made under the Plan any federal, state or local income or other taxes
required by law to be withheld with respect to such payment. It shall be a




--------------------------------------------------------------------------------



condition to the obligation of the Company upon payment of a Performance Unit
that the Participant (or any beneficiary or person entitled to payment under
this Plan) pay to the Company, upon its demand, such amount as may be required
by the Company for the purpose of satisfying any liability to withhold Federal,
state or local income or other taxes. If the amount requested is not paid, the
Company may refuse to issue such Units.


(d)
The Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Award under the Plan.



(e)
By accepting any Award or other benefit under the Plan, each Participant and
each person claiming under or through him shall be conclusively deemed to have
indicated his acceptance and ratification of, and consent to, any action taken
under the Plan by the Company, the Board or the Management Committee.



(f)
The expenses of the Plan shall be borne by the Company. However, if an Award is
made to an employee of an affiliate:



i.
there is a Termination Without Cause, as defined in section 10, of the
employment of a Participant;



ii.
if such Award results in payment of cash to the Participant, such affiliate
shall pay to the WTM Group an amount equal to such cash payment; and



iii.
if the Award results in the issuance to the Participant of Shares, such
subsidiary shall pay to the WTM Group an amount equal to fair market value
thereof, as determined by the WTM Comp Committee, on the date such Shares are
issued.



15.
AMENDMENT



The Plan may be amended at any time and from time to time by the Board. Except
as otherwise provided herein, no amendment of the Plan shall adversely affect
any right of any Participant with respect to any Award previously granted
without such Participant’s written consent.




16.
TERMINATION



This Plan shall terminate upon the adoption of a resolution of the Board
terminating the Plan. No termination of the Plan shall alter or impair any of
the rights or obligations of any person, without his consent, under any Award
previously granted under the Plan.





--------------------------------------------------------------------------------

Exhibit D

RELEASE
Pursuant to the terms of the Employment Agreement (the “Employment Agreement”)
entered into on July 24, 2015, between Sirius International Insurance Group,
Ltd., a Bermuda corporation (the “Company”), and Allan L. Waters (“Executive”),
and in exchange for certain payments and benefits provided under the Employment
Agreement, Executive, on behalf of himself, his successors, representatives,
heirs, assigns, attorneys, agents, executors and administrators, hereby
irrevocably and unconditionally releases and forever discharges each member of
the Company Group (as defined in the Employment Agreement) and each of its
successors, assigns, partners, officers, stockholders, managers, supervisors,
employees, representatives, agents, attorneys, insurers, divisions, affiliates,
subsidiaries, and parent corporations or entities, and all persons acting by,
through, under, or in concert with the Company Group or any of them (the
“Releasees”), from any and all charges, complaints, claims, liabilities, causes
of action, or demands of whatever kind or nature, known or unknown claims, more
especially on account of, but not limited to, any and all claims, known or
unknown, based upon any allegation of employment discrimination, discrimination
on the basis of race, color, sex, sexual orientation, age (including any claim
pursuant to the Federal Age Discrimination in Employment Act, 29 U.S.C. Sec. 621
et seq.), religion, disability, national origin or any other classification
protected under applicable law, as well as any claim for tortious injury, breach
of contract, and wrongful discharge (including constructive discharge), all
claims for infliction of emotional distress, slander, libel or defamation of
character, all claims for reinstatement, back pay, front pay, vacation pay,
compensatory or punitive damages, severance pay, attorneys’ fees, or costs, or
any matters in any way relating to, stemming from or arising out of Executive’s
prior employment with or separation from the Company Group, parent and
affiliated companies of the Company Group or any of them, or the acceptance of
benefits under the Employment Agreement, which Executive now has or claims to
have, or which he previously had or claimed to have, or which he ever may have
or claim to have, against the Releasees, except that which arises from conduct
occurring after the execution of this Release. Notwithstanding the foregoing,
Executive further reserves all rights to pursue any workers’ compensation
benefits to which he may be entitled as a result of his former employment by the
Company. Further, the parties agree that Executive is not releasing his rights
with respect to: (1) his vested interest or entitlement to benefits, if any, in
any pension plan, deferred compensation plan, or incentive compensation plan of
any member of the Company Group or any of their former parents, (2) any interest
in any restricted stock award issued by WTM (as defined in the Employment
Agreement), (3) his vested interest in any 401(k) savings plan of any member of
the Company Group, (4) any claims and elections Executive may have pursuant to
COBRA, (5) any obligation of the Company under this Agreement (including any
right to continued vesting of long-term incentive awards and continued health
insurance coverage) that by its terms survives termination of employment, or
(6) any act or omission that may occur after the date of execution of this
Release. Any distributions from a pension plan to Executive will be made in
accordance with that plan’s procedures. In addition, nothing contained herein
shall prevent Executive from bringing a claim against the Company to enforce any
claim



--------------------------------------------------------------------------------



for indemnification he may have under applicable laws, under the applicable
constituent documents (including bylaws and certificates of incorporation) of
any entity that is included in the Company Group, under any applicable insurance
policy any such entity may maintain or under any other agreement with any such
entity, with respect to any liability, costs or expenses that he incurs or has
incurred as a director, officer or employee of any such entity.
Pursuant to the requirements of the Older Workers Benefit Protection Act, Sec.
201, 29 U.S.C. Sec. 626, et seq., Executive will have a period of forty-five
(45) days to consider this Release after his receipt of the same (but may
execute this Release at any time). If Executive elects not to take the full
forty-five (45) days, he agrees that he has done so knowingly, voluntarily, and
with full understanding that he is waiving a statutory right to consider this
Release for forty-five (45). Executive may revoke this Release within the seven
(7) day period following his execution of the same (the “Revocation Period”).
This Release shall not become effective or enforceable until the Revocation
Period expires. In order to revoke this Release, Executive must notify the
Company in writing c/o 5 Wesley St., Hamilton HR 11 Bermuda, Atention General
Counsel before the end of the Revocation Period of the decision to revoke.
Executive represents and agrees that: (a) he has thoroughly reviewed all aspects
of this Release; (b) he was given a period of forty-five (45) days within which
to consider this Release; (c) the Company advised him in writing to consult with
an attorney before executing this Release; (d) he has had an adequate
opportunity to review this Release with an attorney; (e) he fully understands
its terms; (f) he was not coerced into signing it, (g) he is knowingly and
voluntarily entering into this Release; and (h) he has not filed any complaints
or charges against any member of the Company Group.
This Release shall not be construed as an admission of any wrongdoing by any
member of the Company Group, or any of their affiliates, officers, or employees,
or that any of them violated any legal or other obligation to Executive.


By:     
Name: Allan L. Waters



